J-S09006-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    VERNA MOLEK                                :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    FRANK MOLEK                                :   No. 89 WDA 2018

                   Appeal from the Order December 11, 2017
              In the Court of Common Pleas of Washington County
                       Civil Division at No(s): 2012-3032


BEFORE:      PANELLA, P.J., LAZARUS, J., and STRASSBURGER, J.*

MEMORANDUM BY PANELLA, P.J.:                          FILED OCTOBER 15, 2019

        Verna Molek (“Verna”) appeals from the December 11, 2017 order

entered in the Washington County Court of Common Pleas. 1 After careful

consideration, we affirm.

        This appeal involves a longstanding property dispute between two

siblings who are the owners of a tract of land in Washington County,

Pennsylvania. Verna and her brother, Frank Molek (“Frank”), own 10.515

acres of land as joint tenants with rights of survivorship. The land, which

belonged to their father, consists of two homes where Verna and Frank reside

and outbuildings such as a garage and a barn. Due to the acrimonious




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   This appeal is an interlocutory appeal as of right. See Pa.R.A.P. 311(a)(7).
J-S09006-19



relationship between the siblings, Verna requested that Frank remove his

name from the deed. However, he declined to do so on numerous occasions.

      Consequently, Verna filed an action to partition the parcel of property.

In her complaint, she alleged that she relied on an agreement with Frank for

partition of the property to her detriment. A hearing was held before court

appointed Master William H. Knestick, Esquire (“Master”). After the hearing,

the Master issued a report in which he denied Verna’s partition and detrimental

reliance-based actions. In addition, the Master recommended that Verna

receive the family home and approximately 1.4 acres of land and Frank receive

the remaining 9.115 acres and certain outbuildings. Verna filed exceptions to

the Master’s report, and the trial court entered an order denying the

exceptions and approving the Master’s recommended order.

      Thereafter, Verna appealed the trial court’s order to the Superior Court.

The panel, however, reversed the trial court’s denial of Verna’s exceptions to

the Master’s recommended partition and remanded for further proceedings.

      On remand, the trial court ordered partition of the property and awarded

Verna 2.0 acres, including the frame house and her residence, the detached

garage, the storage building, and the barn. The remaining 8.5 acres of land

were awarded to Frank. The trial court also ordered Verna to pay $36,685.68

to Frank and for each party to retain the oil and gas rights in accordance with

the partition order. This timely appeal followed.

      In her first issue, Verna asserts the trial court erred in concluding the

oil and gas rights associated with the property had no value. She argues that,

                                     -2-
J-S09006-19



because the trial court failed to assign a value to these rights, the sum

awarded for owelty was inaccurate.2 We disagree.

       When acting as the factfinder, the trial court must resolve assessments

of credibility and conflicts in the evidence. See Haan v. Wells, 103 A.3d 60,

72 (Pa. Super. 2014). The trial court “is entitled to weigh the evidence

presented and assess its credibility, and in doing so is free to believe all, part,

or none of the evidence.” Vargo v. Schwartz, 940 A.2d 459, 467 n.5 (Pa.

Super. 2007). As an appellate court, it is not for us to reexamine the trial

court’s credibility determinations and substitute our judgment for that of the

factfinder. See Turney Media Fuel Inc. v. Toll Bros., Inc., 725 A.2d 836,

841 (Pa. Super. 1999).

       Here, Verna’s brief fails to comply with our Rules of Appellate Procedure

as her argument is undeveloped and without citation to any authority. “We

have repeatedly held that failure to develop an argument with citation to, and

analysis of, relevant authority waives the issue on review.” Harris v. Toys

“R” Us-Penn, Inc., 880 A.2d 1270, 1279 (Pa. Super. 2005); see also

Pa.R.A.P. 2119(a).

       However, assuming Verna did not waive this issue, it is otherwise

without merit. We remanded this case for the trial court to “reevaluate [the]

____________________________________________


2 Black’s Law Dictionary (8th Ed. 2004) defines “owelty” as “[e]quality as
achieved by a compensatory sum of money given after an exchange of parcels
of land having different values or after an unequal partition of real property.”
Here, the trial court ordered Verna to pay Frank owelty of $36,685.68. See
Trial Court Order, 12/11/17, at 10.

                                           -3-
J-S09006-19



partition of the 10.515 acres based upon an updated appraisal that considers

the potential gas rights for all 10.515 acres. . . .” Molek v. Molek, 1044 WDA

2014, at 11 (Pa. Super., filed November 20, 2015). Upon our review of the

certified record, there was no new evidence of a formal appraisal of the oil

and gas rights. That is why the trial court did not assign a value to the rights.

See Trial Court Opinion, 08/03/18, at 15. If the valuation of these rights were

integral to calculating the owelty as Verna suggests, then it was her burden

to obtain such appraisal.3 For that reason, the trial court resolved credibility

against Verna for failing to meet her burden. See Haan, 103 A.3d at 72. As

such, we find Verna’s woefully undeveloped argument lacks merit.

       Next, Verna asserts the trial court erred in failing to consider her desire

to use the property to keep small animals and plant fruit trees when

partitioning the property. We disagree.

       Once again, Verna fails to cite any authority in support of her argument.

See Pa.R.A.P. 2119(a). Accordingly, we conclude her second issue on appeal

is waived.

       Nonetheless, we find this claim, like the previous one, to be meritless.

In its Rule 1925(a) opinion, the trial court stated the following:


____________________________________________


3 Frank objected to Verna’s proposal to split the cost of an appraisal. In her
appellate brief, Verna notes that she “pointed out to the [trial] court that the
rules for partition permit the court to appoint independent appraisers.”
Appellant’s Brief, at 18. However, she does not cite to authority supporting
this proposition, and consequently makes no argument that the trial court
erred in not appointing independent appraisers.

                                           -4-
J-S09006-19


      In her proposed findings of fact, [Verna] submitted that she
      [wanted to maintain the property as a farm in order] ‘to keep
      small animals, such as ducks, [and] plant fruit trees.’ The trial
      court conceded to all of [Verna’s] demands, short of dividing the
      acreage equally between the parties. Although [Verna] has always
      demanded an equal share of the acreage throughout this
      litigation, at no time did [she] submit evidence that an additional
      3.5 acres was necessary to facilitate her claimed desire to keep
      small animals, ducks, and to plant fruit trees.

Trial Court Opinion, 08/03/18, at 16-17. Here, we agree with the trial

court’s findings that Verna presented no evidence that she needed

additional acres of land to keep small animals and plant fruit trees.

Therefore, even if this issue were not waived, Verna would not be

entitled to relief, as her argument is meritless.

      In her final issue on appeal, Verna argues the trial court erred in

failing to provide her with a reasonable time to pay owelty to Frank. She

contends she was unaware of the costs associated with partition and the

subsequent owelty. Therefore, she concludes the imposition of a 30-day

deadline for payment was an abuse of discretion. See Appellant’s brief,

at 27-28. We disagree.

      Pennsylvania Rule of Civil Procedure 1562 states that, “[s]ums

payable as owelty shall be secured and paid in such manner as the court

shall direct.”




                                      -5-
J-S09006-19


       Here, Verna failed to raise this issue with the trial court. Therefore,

the issue is waived as it cannot be raised for the first time on appeal. 4

See Pa.R.A.P. 302(a).

       In any event, this claim, like the others, is meritless. Pursuant to

Rule 1562, the trial court had the authority to direct Verna to pay the

owelty within 30-days of its order. Further, Verna was fully aware of the

costs associated with the partition as the record shows her counsel

raised the issue with the trial court. See N.T., Hearing, 02/19/16, at 12-

13. If there were any concerns related to her ability to pay the owelty,

then it was her counsel’s obligation to raise such matter at a hearing or

in a post-trial motion. Accordingly, the records reveals neither action

was taken here. Therefore, this claim is meritless.

       Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/15/2019

____________________________________________


4In her brief, Verna argues that “an order directing partition is not subject to
exceptions . . . [and] may be taken as a matter of right.” Appellant’s brief, at
28. To support her argument, she cites Pa.R.A.P. 311(a)(7). This Rule of
Appellate Procedure concerns interlocutory appeals from an order to partition
parcels of land. However, the order that Verna is appealing is a final order,
and therefore this particular Rule of Appellate Procedure does not apply here.

                                           -6-